Case 15-26940        Doc 46     Filed 02/12/19     Entered 02/12/19 16:27:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 26940
         Brandon L Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/06/2015.

         2) The plan was confirmed on 10/29/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/14/2018.

         5) The case was Dismissed on 08/30/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-26940             Doc 46           Filed 02/12/19    Entered 02/12/19 16:27:03                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $26,678.63
           Less amount refunded to debtor                                $2,520.11

 NET RECEIPTS:                                                                                            $24,158.52


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,025.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,009.12
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,034.12

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                            Unsecured      6,568.00            NA              NA            0.00        0.00
 Ally Financial                            Unsecured            NA         392.09          392.09           0.00        0.00
 Ally Financial                            Secured       32,025.00     32,025.00        32,025.00     15,287.01    3,837.39
 Ars                                       Unsecured         447.00           NA              NA            0.00        0.00
 AT&T Mobility II LLC                      Unsecured           0.00      2,161.99        2,161.99           0.00        0.00
 Chase Card                                Unsecured           0.00           NA              NA            0.00        0.00
 City Of Chicago Dept Of Revenue           Unsecured         600.00           NA              NA            0.00        0.00
 Credit Control                            Unsecured          61.00           NA              NA            0.00        0.00
 Credit Management Lp                      Unsecured         450.00           NA              NA            0.00        0.00
 Enhanced Recovery                         Unsecured          37.00           NA              NA            0.00        0.00
 ER Solutions/Convergent Outsourcing, IN   Unsecured         566.00           NA              NA            0.00        0.00
 Ford Motor Credit Corporation             Unsecured           0.00           NA              NA            0.00        0.00
 Go Financial                              Unsecured     10,034.00            NA              NA            0.00        0.00
 Great American Finance Company            Unsecured         539.00        539.27          539.27           0.00        0.00
 Illinois Bell Telephone Company           Unsecured           0.00        976.88          976.88           0.00        0.00
 Illinois Student Assistance Commission    Unsecured     18,554.00     19,485.47        19,485.47           0.00        0.00
 Mcsi Inc                                  Unsecured         200.00           NA              NA            0.00        0.00
 Mcsi Inc                                  Unsecured         200.00           NA              NA            0.00        0.00
 Midwest Emergency Associates Ltd          Unsecured           0.00        176.47          176.47           0.00        0.00
 Military Star                             Unsecured           0.00           NA              NA            0.00        0.00
 Municipal Collections Of America          Unsecured         337.00           NA              NA            0.00        0.00
 Ntl Acct Srv                              Unsecured         225.00           NA              NA            0.00        0.00
 Payday Loan Store                         Unsecured      1,500.00       1,774.10        1,774.10           0.00        0.00
 Professional Debt Medi                    Unsecured         264.00           NA              NA            0.00        0.00
 Pssf Inc                                  Unsecured         879.00           NA              NA            0.00        0.00
 Sullivan Urgent Aid Centers Ltd           Unsecured         447.00        235.92          235.92           0.00        0.00
 Tsi/980                                   Unsecured         212.00           NA              NA            0.00        0.00
 Us Dept Vets                              Unsecured      1,371.00            NA              NA            0.00        0.00
 Us Dept Vets                              Unsecured         208.00           NA              NA            0.00        0.00
 Vision Financial Servi                    Unsecured         165.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-26940        Doc 46      Filed 02/12/19     Entered 02/12/19 16:27:03             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $32,025.00         $15,287.01           $3,837.39
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $32,025.00         $15,287.01           $3,837.39

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,742.19               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,034.12
         Disbursements to Creditors                            $19,124.40

 TOTAL DISBURSEMENTS :                                                                     $24,158.52


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
